DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 and 13-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-11, 13, 24, 27-29, and 31, the prior art does not disclose or reasonably suggest a beam-steering system comprising an array of couplers having a plurality of coupler rows and a plurality of coupler columns, each coupler of the array including a coupler waveguide having a movable end and a fixed end that includes a vertical-coupling element that is immovable relative to the substrate, in combination with the remaining limitations of the claims.
Re. Claims 14-23, 25, 26, and 30, the prior art does not disclose or reasonably suggest a method for steering an optical beam, the method comprising controlling a MEMS switching network of the beam-steering device to direct propagation of the light signal from the input to at least one coupler of a coupler array of the beam-steering device, each coupler of the coupler array including a coupler waveguide having a movable end and a fixed end that includes a vertical-coupling element that is immovable with respect to the substrate, the vertical-coupling element being configured to launch optical energy received from the coupler waveguide into free space, in combination with the remaining limitations of the claims.
The most applicable prior art, including Spector et al. (US 10,466,423) and Burroughs (US 2002/0186918 A1), addressed in the Office Action mailed 12/27/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/12/22